Citation Nr: 1449907	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  14-13 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to service connection for Barrett's esophagus.

2.  Entitlement to a compensable evaluation for bilateral otitis externa. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1952 to March 1971. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a compensable evaluation for bilateral otitis externa is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's Barrett's esophagus is related to his active service.


CONCLUSION OF LAW

Barrett's esophagus was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for Barrett's esophagus which represents a complete grant of the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran seeks service connection for Barrett's esophagus.  He contends that the onset of his current symptoms was during service.  He and his wife assert that he began having problems with frequent attacks of digestive pain and reflex ever since service.  The Veteran has stated that he was treated in service with charcoal pills for his symptoms, and he did not recall that any notations were made in his records for his treatment. 

The Veteran's service treatment records are devoid of reference to, complaint of, or treatment for, a stomach disorder.  The Veteran and his wife, however, are competent to report that his digestive problems were incurred in service and that he has had such symptoms from service to the present.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  Additionally, the Board finds them credible with respect to these assertions.  Indeed, there is no reason to doubt the credibility of their statements other than a lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Moreover, there is only one medical opinion in this case.  In a May 2013 VA Esophageal Conditions Disability Benefits Questionnaire, the Veteran's private clinician, A.I, M.D. (initials used to protect privacy), opined that the Veteran's current Barrett esophagus was more likely than not caused by his continuous exposure to reflux during service.  Dr. I noted that the Veteran had been diagnosed with gastroesophageal reflux disease (GERD) and Barrett's esophagus in 2011.  Although Dr. I provides no rationale for his opinion, it is clear that the Veteran reported his in-service symptoms and continuity of symptoms since service to Dr. I.  As outlined above, the Veteran is competent and credible with regard to his assertions as to onset of symptoms.  In Coburn v. Nicholson, 19 Vet. App. 427 (2006), the Court pointed out that reliance on a veteran's statements renders a medical report incredible only if the Board rejects the statements of the veteran. See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), (citing Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Based on the foregoing evidence and affording the Veteran all benefit of the doubt, the Board finds that the Veteran's Barrett's esophagus is related to his military service.  Therefore, the Board concludes that service connection for Barrett's esophagus is warranted.  


ORDER

Service connection for Barrett's esophagus is granted.



REMAND

During the pendency of the appeal, in a February 2014 rating decision, the RO continued a noncompensable evaluation for bilateral otitis externa.  In September 2014, the Veteran submitted a notice of disagreement with the denial of that issue.  The RO has not provided the Veteran with a statement of the case in response to this notice of disagreement.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the RO to issue a statement of the case addressing the claim for an increased evaluation for bilateral otitis externa.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should issue a statement of the case (SOC) addressing the issue of entitlement to an increased evaluation for bilateral otitis externa.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations. 

Thereafter, the appellant should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the matter will be returned to the Board for appellate consideration only if he perfects a timely appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


